Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 7 February 1822
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                        
                        
                            Monticello
                            Feb. 7. 22
                    Money, my dearest Ellen, is very hard to get in these times. no better proof of it than that it was not in my power till this day to remit you  the inclosed sum of 50.D. which is in notes of the District where you are. it is to pay for the busts of messrs Madison and Monroe, & for their package, the balance for yourself for your commission on the transaction, or for your menus plaisirs if so best pleases you. the package should be extremely carefully made with fixtures within the box to hold the busts steadily in their place.  when packed have it delivered to mr Barnes who will be so good as to have it put on board some Richmond vessel and addressed to Colo Peyton. all here are well. I have no other news for you but thermometrical, yesterday at the hour of dinner the mercury was 47°. this morning at 12° being a fall of 35° in 15. hours. very affectionately yours
                        Th: Jefferson